Citation Nr: 1456822	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  09-29 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant became a member of the Alabama Army National Guard in 1987.  According to a DD Form 214 (Certificate of Release or Discharge from Active Duty) of record, he was ordered to active duty in support of Operation Iraqi Freedom from August 2005 to November 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2007 rating decision in which the RO denied service connection for sleep apnea.  In February 2008, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2009, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.

On a form attached to his substantive appeal, the appellant requested a hearing before a Decision Review Office (DRO) at the RO.  A September 2011 letter informed him that his hearing was scheduled for November 2011.  However, in correspondence received in November 2011, the appellant cancelled his hearing request.  

In March 2012, the appellant testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

During the March 2012 Board hearing, the appellant's representative submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.   See 38 C.F.R. §§ 20.800, 20.1304 (2014).

In May 2012, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny the claim (as reflected in a November 2012 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

The Board notes that, while the appellant previously was represented by the Alabama Department of Veterans Affairs, in July 2009, the appellant granted a power-of-attorney in favor of The American Legion with regard to the claim on appeal.  The appellant's current representative represented him during his hearing.  The Board has recognized the change in representation.

The Board also notes that, in addition to the paper claims file, the appellant has records stored in paperless, electronic Virtual VA and Veterans Benefits Management (VBMS) files.  The electronic files include additional materials, including an October 2014 brief from the appellant's representative, which the Board has reviewed.

For the reasons expressed below, the matter on appeal is again being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on his part, is required. 


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon an appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the May 2012 remand was not fully completed.

In the May 2012 remand, the Board instructed the AOJ, among other things, to arrange for the appellant to undergo a VA sleep disorders examination, by an appropriate physician, at a VA medical facility.  The examiner was to render an opinion, consistent with sound medical judgment, as to whether it was at least as likely as not (i.e., there was a 50 percent or greater probability) that the appellant's sleep apnea had its onset in service or was otherwise medically related thereto.

In rendering the requested opinion, the examiner was to specifically consider the appellant's medical history and current findings, together with the lay statements from two soldiers who were billeted with him during his period of active duty in Iraq, to the effect that, although the appellant snored from the outset of their deployment, his snoring dramatically increased in intensity and volume during the course of their deployment; that it was evident that he was not breathing at times; and that he became much more prone to fatigue as his symptoms progressed.  The examiner was also to consider a statement from the appellant's wife to the effect that, while the appellant snored at times prior to deployment, she noted increased intensity of snoring after deployment, and that he would repeatedly stop breathing, causing her alarm.

A review of the record reveals that the appellant was examined in September 2012, as requested.  The examiner opined that the appellant's sleep apnea was not "caused" by service, to include sand, chemical, or environmental exposure while deployed from August 2005 to November 2006; and suggested that the disorder was likely due to the appellant's steady increase in weight over time.  However, in so concluding, the examiner did not address the related, but separate, question of whether the appellant's sleep apnea had its onset during service.  Nor did the examiner account for the lay statements from the appellant's wife or the two soldiers who were billeted with him during his period of active duty, to the effect that symptoms of increased snoring, interrupted nighttime breathing, and fatigue were observed during active duty and immediately thereafter.

Accordingly, the AOJ should arrange for the appellant to undergo another VA sleep disorders examination, by an appropriate physician, at a VA medical facility.  The appellant is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his original claim for service connection for sleep apnea (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.

Prior to arranging further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should give the appellant another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).
 
Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

As a final matter, the Board notes that the appellant's representative, in his October 2014 brief, raised the issue of the appellant's entitlement to service connection for an acquired psychiatric disorder (identified as bipolar disorder).  The representative also advanced the theory that the appellant's sleep apnea is secondary to medication prescribed for the psychiatric disorder.  See 38 C.F.R. § 3.310 (2014).  Thus, the psychiatric and sleep apnea claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on an appellant's claim for the second issue).

Accordingly, after undertaking any appropriate notice and development action(s), the AOJ should adjudicate the claim for service connection for an acquired psychiatric disorder.  If the claim is denied, the AOJ should give the appellant and his representative notice of the decision, and an opportunity to perfect an appeal.  The Board emphasizes to the appellant that, if service connection for an acquired psychiatric disorder is denied, and he wishes to pursue an appeal of that matter, a timely appeal (consisting of a timely NOD, and, after issuance of an SOC, a timely substantive appeal) must be perfected.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

In the interests of judicial economy, and in order to avoid piecemeal litigation, if the claim for service connection for an acquired psychiatric disorder is denied, the AOJ should not return the claims file to the Board until the appellant has either perfected an appeal with respect to that decision, or the time period for doing so has expired, whichever occurs first.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Furnish to the appellant and his representative a letter requesting that the appellant provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

Clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the appellant to undergo a VA sleep disorders examination, by an appropriate physician, at a VA medical facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the appellant's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the appellant's sleep apnea had its onset in service or is otherwise medically related thereto.

In rendering the requested opinion, the examiner should consider and discuss the appellant's medical history and current findings, together with the lay statements from two soldiers who were billeted with him during his period of active duty in Iraq, to the effect that, although the appellant snored from the outset of their deployment, his snoring dramatically increased in intensity and volume during the course of their deployment; that it was evident that he was not breathing at times; and that he became much more prone to fatigue as his symptoms progressed.  The examiner should also consider and discuss the statement from the appellant's wife to the effect that, while the appellant snored at times prior to deployment, she noted increased intensity of snoring after deployment, and that he would repeatedly stop breathing, causing her alarm.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  After accomplishing any appropriate notification and/or development action(s), adjudicate the claim for service connection for an acquired psychiatric disorder.  If the claim is denied, give the appellant and his representative notice of the decision, and an opportunity to perfect an appeal as to that matter.

Remind the appellant and his representative that in order to obtain appellate jurisdiction of an issue not currently in appellate status, a timely appeal (consisting of a timely NOD, and, after issuance of an SOC, a timely substantive appeal) must be perfected.  Also remind them that, while the AOJ must furnish the appellant the appropriate time period in which to do so, the appellant should perfect an appeal of the claim for service connection for an acquired psychiatric disorder, if desired, as soon as possible to avoid unnecessary delay in connection with his claim for service connection for sleep apnea.

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the appellant and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

8.  In the interests of judicial economy, and in order to avoid piecemeal litigation, if the claim for service connection for an acquired psychiatric disorder is denied, do not return the claims file to the Board until after the appellant has either perfected an appeal with respect to that decision, or the time period for doing so has expired, whichever occurs first.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

